Bland, P. J. —
Plaintiffs and defendants are members of rival labor organizations. On the twenty-fourth day of August, 1896, the St. Louis circuit court, on the petition of the plaintiffs, issued a temporary injunction against the defendants, prohibiting them from interfering with the employment of the plaintiffs as carpenters. On October 9, 1897, plaintiffs made an application to the circuit court for citation on the defendants to show cause why they should not be fined for contempt, in that, it was alleged,, they had disobeyed the injunction order of the court. A citation was issued and served on defendants under which they appeared, and evidence was heard, from which it appears that some of the defendants had disobeyed the injunction of court by procuring and causing one of the plaintiffs to be discharged from his employment as a carpenter, by intimidation and threats, and for the sole reason that he was not a member of defendants’ organization. The court found those of the defendants who had procured the discharge of one of the plaintiffs guilty, and assessed their punishment for the contempt thus committed at a fine of $10 each. Those defendants found guilty filed a motion for new trial, which was by the court overruled, and they duly appealed to this court.
R¡?eHdTab°Órorsan' Counsel for either side have filed able and exhaustive briefs on the rights of labor to organize, and under certain conditions to strike and to use persuasive means to procure persons to refuse employment and to quit their employment. These questions are not involved on this appeal, nor is there any authority anywhere supporting *78the proposition that one man or a multitude of organized men, have the right by threats or intimidation to prevent anyone from accepting employment, or to force his discharge after being employed, as was done in this instance. The evidence supports the finding and judgment of the court, and the judgment will be affirmed.
All concur.